Citation Nr: 0734078	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  06-03 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for right 
thumb metacarpophalangeal joint tenderness.  

2.  Entitlement to service connection for plantar fasciitis.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
November 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
plantar fasciitis and determined that new and material 
evidence had not been submitted to reopen a claim of service 
connection for right thumb metacarpophalangeal joint 
tenderness.  The RO also continued the noncompensable 
evaluation for allergic rhinitis, claimed as severe allergy 
infections.  

In August 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  See 38 C.F.R. § 20.1304(c) 
(2007).

Additionally, during the hearing, the veteran withdrew, in 
writing, his claim for increased rating for his allergic 
rhinitis disability.  The Board finds the claim has been 
withdrawn and is no longer on appeal.  See 38 C.F.R. § 20.204 
(2007).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Service connection for right thumb metacarpophalangeal 
joint tenderness was denied in a July 2002 rating decision. 
The veteran was notified of this decision and of his appeal 
rights.  He did not appeal the decision.

3.  The evidence received since the July 2002 rating decision 
was not previously of record and relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for right thumb metacarpophalangeal joint 
tenderness.  

4.  Competent evidence of a nexus between the post service 
diagnosis of right thumb post-traumatic degenerative joint 
disease and service is of record.

5.  Competent evidence of a nexus between plantar fasciitis 
and service is of record.  


CONCLUSIONS OF LAW

1.  The July 2002 rating decision that denied service 
connection for right thumb metacarpophalangeal joint 
tenderness is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 20.302(b), 20.1103 (2007).

2.  The evidence since the July 2002 rating decision, which 
denied service connection for right thumb metacarpophalangeal 
joint tenderness is new and material, and the claim is 
reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2007).

3.  Giving the benefit of the doubt to the veteran, right 
thumb post-traumatic degenerative joint disease is related to 
his active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

4.  Giving the benefit of the doubt to the veteran, plantar 
fasciitis is related to his active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107; (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Rules and Regulations
A.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a prior final decision by 
the RO may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.



B.  Service Connection   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Decision   

At the time of the July 2002 rating decision, which denied 
service connection for right thumb metacarpophalangeal joint 
tenderness, the pertinent evidence of record consisted of the 
veteran's service medical records, VA outpatient treatment 
records dated January 2001, and results from a VA examination 
conducted in May 2002.  In the July 2002 rating decision, the 
RO denied the claim stating that the medical evidence of 
record failed to show a current disability relating to the 
veteran's right thumb.  The RO explained that while service 
medical records showed injuries with subjective complaints of 
discomfort and tenderness to touch of the left thumb, there 
were no noted complaints for the right thumb during his 
active service.  The RO further added that the May 2002 VA 
examination objectively found no significant arthritic 
swelling of the right thumb, and x-rays were negative for any 
findings or abnormalities of the ulnar or medial collateral 
ligaments concerning the right thumb joints.  The veteran was 
notified of the denial in a July 2002 letter, including his 
appeal rights, and he did not appeal the decision.  Thus, it 
is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Based upon the evidence of the record, the Board finds that 
the veteran has submitted new and material evidence to reopen 
the claim for service connection for right thumb 
metacarpophalangeal joint tenderness.  The veteran has 
submitted an October 2004 private medical treatment record 
which reflects a diagnosis of right thumb post-traumatic 
degenerative joint disease, which was the basis for the 
denial at the time of the July 2002 rating decision (that the 
evidence was insufficient of a right thumb disability).  More 
importantly, the October 2004 private medical statement 
attributes the veteran's right thumb disability to his active 
military service.  Thus, the claim is reopened and will be 
considered on the merits as discussed below.  

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

The veteran asserts during the August 2007 hearing that his 
plantar fasciitis and right thumb disability are both 
attributable to his active military service.  He explained 
that in April 1999, during service, he injured his right 
thumb and endured foot pain after playing softball.  The 
veteran stated that he went to sick call and was diagnosed 
with plantar fasciitis and first finger trauma.  After 
discharge from service, the veteran indicated that he 
continued to experience pain in his feet and right thumb.  
The veteran contends that service connection is warranted for 
his plantar fasciitis and right thumb disability.  

Review of the evidentiary record reveals that in April 1999, 
the veteran reported to sick call with complaints of left 
heel pain and first right finger pain from trauma with a 
softball.  Physical examination of the left heel was normal, 
and the right finger was swollen.  The examiner diagnosed the 
veteran with plantar fasciitis and first finger trauma.  He 
was prescribed medication with no physical training for ten 
days.  Post service treatment records reflect complaints and 
treatment for his plantar fasciitis and right thumb 
disability.  A December 2004 VA outpatient treatment record 
specifically diagnosed the veteran with "chronic plantar 
fasciitis," and in April 2005, the veteran underwent a 
plantar fascotomy.  Similarly, an October 2004 private 
medical report notes the veteran's complaints of right thumb 
pain and physical examination results revealed right upper 
tenderness on the dorsal radial aspect of the 
metacarpophalangeal joint.  The physician diagnosed the 
veteran with right post-traumatic degenerative joint disease 
and opined that the veteran's condition is "directly service 
related and expected to continue."  

Based on the foregoing, the Board finds that the evidence 
supports a finding that the veteran's plantar fasciitis and 
right thumb disability are related to his military service.  
As previously stated, the veteran was shown to have a chronic 
disability of the feet and right thumb during his military 
service, and post service treatment records reflect 
subsequent manifestations of the disabilities.  There is also 
a competent medical opinion relating the veteran's right 
thumb disability to his service based on objective clinical 
findings and review of the veteran's medical history.  In 
addition, the Board finds that the veteran's testimony at the 
August 2007 hearing was credible as it is supported by other 
evidence in the record.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists 
because an approximate balance of positive and negative 
evidence which does satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 
(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Given the facts of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the service connection for a right thumb disability and 
plantar fasciitis is warranted.  

III. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants. When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for Veteran 
Claims (Court) held that VA must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

Given the fully favorable decision discussed above, the Board 
finds that any issue with regard to the timing or content of 
the VCAA notice provided to the veteran is moot or represents 
harmless error.  As to additional notice regarding the 
effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


ORDER

New and material evidence having been received, the claim of 
service connection for right thumb metacarpophalangeal joint 
tenderness, is reopened.

Entitlement to service connection for right thumb 
metacarpophalangeal joint tenderness is granted, subject to 
the regulations pertinent to the disbursement of monetary 
funds.  

Entitlement to service connection for plantar fasciitis is 
granted, subject to the regulations pertinent to the 
disbursement of monetary funds.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


